UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 to November 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. EEB Guggenheim BRIC ETF Portfolio of Investments November 30, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 99.6% Common Stocks - 63.2% Basic Materials - 6.7% Aluminum Corp. of China Ltd., ADR (China) Cia Siderurgica Nacional SA, ADR (Brazil) Fibria Celulose SA, ADR (Brazil)(a) Mechel, ADR (Russia) Sinopec Shanghai Petrochemical Co. Ltd., ADR (China)(a) Sterlite Industries India Ltd., ADR (India) Vale SA, ADR (Brazil) Communications - 18.1% Baidu, Inc., ADR (China)(b) China Mobile Ltd., ADR (China) China Telecom Corp. Ltd., ADR (China)(a) China Unicom Hong Kong Ltd., ADR (China)(a) Ctrip.com International Ltd., ADR (China)(a) (b) Focus Media Holding Ltd., ADR (China)(a) (b) Giant Interactive Group, Inc., ADR (China)(a) Mobile Telesystems OJSC, ADR (Russia) NetEase.com, Inc., ADR (China)(b) Perfect World Co. Ltd., ADR (China)(b) Qihoo 360 Technology Co., ADR (China)(a) (b) Renren, Inc., ADR (China)(a) (b) Shanda Interactive Entertainment Ltd., ADR (China)(a) (b) Tata Communications Ltd., ADR (India)(a) Tim Participacoes SA, ADR (Brazil)(a) VimpelCom Ltd., ADR (Russia)(a) Youku.Com, Inc., ADR (China)(a) (b) Consumer, Cyclical - 2.1% 7 Days Group Holdings Ltd., ADR (China)(b) China Eastern Airlines Corp. Ltd., ADR (China)(a) (b) China Lodging Group Ltd., ADR (China)(a) (b) China Southern Airlines Co. Ltd., ADR (China)(a) (b) Home Inns & Hotels Management, Inc., ADR (China)(a) (b) Melco Crown Entertainment Ltd., ADR (China)(b) Tata Motors Ltd., ADR (India) Consumer, Non-cyclical - 4.4% 3SBio, Inc., ADR (China)(b) 51job, Inc., ADR (China)(a) (b) BRF - Brasil Foods SA, ADR (Brazil)(a) China Kanghui Holdings, Inc., ADR (China)(a) (b) Dr Reddy's Laboratories Ltd., ADR (India) iSoftStone Holdings Ltd., ADR (China)(a) (b) Mindray Medical International Ltd., ADR (China)(a) New Oriental Education & Technology Group, ADR (China)(b) WuXi PharmaTech Cayman, Inc., ADR (China)(b) Energy - 17.7% China Petroleum & Chemical Corp., ADR (China) CNOOC Ltd., ADR (China) JA Solar Holdings Co. Ltd., ADR (China)(a) (b) LDK Solar Co. Ltd., ADR (China)(a) (b) PetroChina Co. Ltd., ADR (China)(a) Petroleo Brasileiro SA, ADR (Brazil) Trina Solar Ltd., ADR (China)(a) (b) Yanzhou Coal Mining Co. Ltd., ADR (China)(a) Financial - 7.3% Banco Santander Brasil SA, ADR (Brazil) China Life Insurance Co. Ltd., ADR (China)(a) CNinsure, Inc., ADR (China)(a) (b) E-House China Holdings Ltd., ADR (China)(a) Gafisa SA, ADR (Brazil)(a) HDFC Bank Ltd., ADR (India) ICICI Bank Ltd., ADR (India) Industrial - 0.8% Embraer SA, ADR (Brazil) Guangshen Railway Co. Ltd., ADR (China)(a) Suntech Power Holdings Co. Ltd., ADR (China)(a) (b) Yingli Green Energy Holding Co. Ltd., ADR (China)(a) (b) Technology - 4.4% AutoNavi Holdings Ltd., ADR (China)(b) Changyou.com Ltd., ADR (China)(b) hiSoft Technology International Ltd., ADR (China)(a) (b) Infosys Technologies Ltd., ADR (India)(a) Patni Computer Systems Ltd., ADR (India)(b) Semiconductor Manufacturing International Corp., ADR (China)(b) Shanda Games Ltd., ADR (China)(b) Spreadtrum Communications, Inc., ADR (China) VanceInfo Technologies, Inc., ADR (China)(a) (b) Wipro Ltd., ADR (India)(a) Utilities - 1.7% Centrais Eletricas Brasileiras SA, ADR (Brazil) Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) CPFL Energia SA, ADR (Brazil) Huaneng Power International, Inc., ADR (China)(a) Total Common Stocks - 63.2% (Cost $410,135,973) Preferred Stocks - 36.2% Basic Materials - 9.1% Braskem SA, ADR (Brazil)(a) Gerdau SA, ADR (Brazil) Mechel, ADR (Russia)(a) Ultrapar Participacoes SA, ADR (Brazil) Vale SA, ADR (Brazil) Communications - 1.9% Brasil Telecom SA, ADR (Brazil) Tele Norte Leste, ADR (Brazil) Telefonica Brasil SA, ADR (Brazil) Consumer, Cyclical - 0.4% GOL Linhas Aereas Inteligentes SA, ADR (Brazil)(a) TAM SA, ADR (Brazil) Consumer, Non-cyclical - 5.9% Cia Brasileira de Distribuicao Grupo PAO de Acucar, ADR (Brazil)(a) Cia de Bebidas das Americas, ADR (Brazil) Energy - 7.6% Petroleo Brasileiro SA, ADR (Brazil) Financial - 9.4% Banco Bradesco SA, ADR (Brazil) Itau Unibanco Holding SA, ADR (Brazil) Utilities - 1.9% Centrais Eletricas Brasileiras SA, ADR (Brazil)(a) Cia Energetica de Minas Gerais, ADR (Brazil) Cia Paranaense de Energia, ADR (Brazil) Total Preferred Stocks - 36.2% (Cost $208,914,796) Exchange Traded Fund - 0.2% Vanguard MSCI Emerging Markets ETF (United States) (Cost $922,201) Total Long-Term Investments - 99.6% (Cost $619,972,970) Investments of Collateral for Securities Loaned - 7.5% BNY Mellon Securities Lending Overnight Fund, 0.125%(c) (d) (Cost $34,811,161) Total Investments - 107.1% (Cost $654,784,131) Liabilities in excess of Other Assets - (7.1%) Net Assets- 100.0% ADR - American Depositary Receipt OJSC - Open Joint Stock Company SA - Corporation (a) Security, or portion thereof, was on loan at November 30, 2011. (b) Non-income producing security. (c) At November 30, 2011, the total market value of the Fund's securities on loan was $44,710,255 and the total market value of the collateral held by the Fund was $46,083,931, consisting of cash collateral of $34,811,161 and U.S. Government and Agency securities valued at $11,272,770. (d) Interest rate shown reflects yield as of November 30, 2011. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended August 31, 2011. Country Allocation* Brazil 54.3% China 33.3% India 10.0% Russia 2.2% United States 0.2% * Subject to change daily. Based on long-term investments. At November 30, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market, for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2)on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees. The Fund did not have any Level 3 securities at November 30, 2011. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of November 30, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
